                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEVIN ROYA,                                       Case No.18-cv-06141-JD
                                                      Plaintiff,
                                   8
                                                                                          SUA SPONTE JUDICIAL
                                                v.                                        REFERRAL TO DETERMINE
                                   9
                                                                                          WHETHER CASES ARE
                                  10    PACIFIC MARITIME ASSOCIATION, et                  RELATED
                                        al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court refers this case to the Honorable Richard Seeborg, United States District Judge,

                                  14   to determine whether it is related to Roya v. Int’l Longshore & Warehouse Union, Local 10 et al.,

                                  15   Case No. 18-cv-06057-RS. Civ. L.R. 3-12(c).

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 21, 2019

                                  18
                                  19
                                                                                                  JAMES DONATO
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        KEVIN ROYA,
                                   5                                                          Case No. 18-cv-06141-JD
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        PACIFIC MARITIME ASSOCIATION, et
                                   8    al.,
                                   9                   Defendants.

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 21, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Kevin Roya
                                       2420 Park Grove Way
                                  19   Modesto, CA 95358
                                  20

                                  21
                                       Dated: February 21, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
